Case 3:21-cr-30058-DWD Document11 Filed 04/28/21 Page1lof2 Page ID #32

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,

)
> “PLAINTIFF, y
VS. ) NO.: 21-CR-30058-DWD
JASON SPENGLER, )
_ oe )
‘DEFENDANT. )

MOTION TO AUTHORIZE CLERK TO HOLD FUNDS PENDING SENTENCING

Comes now the Defendant, Jason Spengler, by his lawyer, Justin Kuehn, and moves this

Honorable Court to authorize the Clerk to hold funds pending sentencing, and in support, he states:

1, On April 28, 2021, Defendant Jason Spengler waived indictment and pled guilty to
a one-count criminal information charging him with making a false statement in
violation of 18 U.S.C. 1001.

2. Sentencing is set for August 18, 2021.

3. It is anticipated by both parties that at sentencing, restitution will be ordered in the
amount of $310,343.15.

4, Mr. Spengler wishes to tender these funds to the Clerk of the U.S. District Court in
the Southern District of Hlinois prior to disposition for application against his
criminal monetary penalties,

5. The Government is not opposed to the advancement of funds to the U.S. Clerk’s

office for eventual payment of restitution,

 
Case 3:21-cr-30058-DWD Document11 Filed 04/28/21 Page 2of2 Page ID #33

WHEREFORE, the Defendant, Jason Spengler, by his lawyer, Justin Kuehn, respectfully
requests this Court to: |
UAL Authorize the USS. Clerk's Office to hold any funds tendered by Jason Spengler, or on
his behalf, pending disposition of this criminal matter; and
B. Direct the U.S. Cletk’s Office to apply any funds it may hold consistent with the
imposition of any criminal monetary penalty, | including restitution, that may be
imposed against Mr. Spengler.
RESPECTFULLY SUBMITTED,
‘s/Justin A. Kuehn
Kuehn, Beasley & Young, P.C.
23 South 1“ Street
Belleville, IL 62220
Telephone: (618) 277-7260

Fax: (618) 277-7718
justinkuchn@kuchnlawfirm.com

CERTIFICATE OF SERVICE

Thereby certify that on April 28, 2021, I electronicaily filed the MOTION TO
AUTHORIZE CLERK TO HOLD FUNDS PENDING SENTENCING with the Clerk of the
Court using the CM/ECF system which will send notification of such filing to all counsel of

record.

s/Justin A. Kuehn

Kuehn, Beasley & Young P.C.
23 South 1° Street

Belleville, IL 62220
Telephone: (618) 277-7260

Fax: (618) 277-7718
justinkuehn‘@kuehnlawfirm.com

 

 
